UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 06-2330



AGUS MUROKIB,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-193-333)


Submitted:   March 20, 2008                 Decided:   April 16, 2008


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mark Urbanski, LAW OFFICES OF MARK A. URBANSKI, Washington, D.C.,
for Petitioner.   Jeffrey S. Bucholtz, Acting Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Andrew B.
Insenga, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Agus    Murokib,    a   native      and     citizen    of    Indonesia,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)       dismissing    his    appeal    from     the   immigration

judge’s denial of his requests for asylum, withholding of removal,

and protection under the Convention Against Torture.

            In his petition for review, Murokib first challenges the

determination that he failed to establish his eligibility for

asylum.     The Board and immigration judge denied his request for

asylum on the ground that he failed to establish by clear and

convincing evidence that he filed his asylum application within one

year of his arrival in the United States, and we lack jurisdiction

to review this determination pursuant to 8 U.S.C. § 1158(a)(3)

(2000), even in light of the REAL ID Act of 2005, Pub. L. No.

109-13, 119 Stat. 231.        See Almuhtaseb v. Gonzales, 453 F.3d 743,

747-48    (6th     Cir.    2006)    (collecting       cases).           Given   this

jurisdictional bar, we also cannot review the underlying merits of

his asylum claim.

            Murokib also contends that the immigration judge erred in

denying his request for withholding of removal.                   “To qualify for

withholding of removal, a petitioner must show that he faces a

clear probability of persecution because of his race, religion,

nationality, membership in a particular social group, or political

opinion.”     Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir. 2002)


                                       - 2 -
(citing INS v. Stevic, 467 U.S. 407, 430 (1984)); see 8 C.F.R.

§ 1251(b)(3) (2007).     Based on our review of the record, we find

that Murokib failed to make the requisite showing before the

immigration court.   We therefore uphold the denial of his request

for withholding of removal.

          Accordingly,    we   deny   the   petition   for   review.*   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




     *
      Because Murokib failed to challenge the immigration judge’s
denial of his request for protection under the Convention Against
Torture before the Board, we lack jurisdiction to consider it. See
8 U.S.C. § 1252(d)(1) (2000) (“A court may review a final order of
removal only if . . . the alien has exhausted all administrative
remedies available to the alien as of right.”); Asika v. Ashcroft,
362 F.3d 264, 267 n.3 (4th Cir. 2004), cert. denied, 125 S. Ct. 861
(2005) (holding that we lack jurisdiction to consider an argument
that was not raised before the Board).

                                 - 3 -